PER CURIAM.
We affirm the final order of the Unemployment Appeals Commission which upheld the Referee’s finding that the claimant was discharged for misconduct connected with his employment. The referee’s findings are supported by substantial, competent circumstantial evidence. See Lake Co. Sheriff’s Dept. v. Unemployment Appeals Comm’n, 478 So.2d 880 (Fla. 5th DCA 1985) (circumstantial evidence may support referee’s findings). See also Ordnance Research, Inc. v. Sterling, 475 So.2d 954 (Fla. 1st DCA 1985) (in reversing decision of appeals commission that awarded claimant benefits, court ruled that referee improperly failed to determine whether employee’s conduct had resulted in financial loss *62to employer, even if conduct did not rise to level of criminal behavior).
AFFIRMED.